Citation Nr: 0738565	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-39 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent disabling for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran requested that he be afforded a Board hearing at 
the time he submitted his substantive appeal in December 
2005.  The veteran was scheduled for a hearing in September 
2006 with notice of the hearing date provided in June 2006.  
The veteran failed to report for the hearing.  The veteran 
has not requested the hearing be rescheduled and has not 
provided good cause for his failure to appear.  Accordingly, 
his request for a hearing is considered to be withdrawn and 
his claim will be reviewed based on the evidence of record.  
See 38 C.F.R. § 20.704(d) (2007).

In November 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDING OF FACT

The results of VA audiometric tests conducted in May 2005 
show that the veteran had level V hearing in his right ear 
and level IX hearing in his left ear.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent disabling for bilateral hearing loss have not been 
met for any time period covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Entitlement to an Increased Rating

The veteran contends that his impaired hearing is more 
disabling than reflected by the current 40 percent 
evaluation.

The veteran was originally granted service connection for 
defective hearing, under former diagnostic code 6297, in May 
1962.  The RO evaluated the veteran's defective hearing as 
noncompensable effective February 1, 1962.  Subsequently, in 
an October 2003 rating action the RO increased the veteran's 
evaluation for bilateral hearing loss to 10 percent disabling 
effective June 26, 2003.  In the May 2005 rating decision on 
appeal the RO increased the veteran's evaluation for 
bilateral hearing loss to 40 percent disabling effective 
February 15, 2005.  In a November 2005 rating decision the RO 
amended the effective date to September 1, 2004.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The present level 
of disability is of primary concern where, as here, an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 
38 C.F.R. § 4.86(b).

In September 2004, the veteran underwent VA audiometric 
testing.  The results of this testing, while inadequate for 
rating purposes as it is not clear that the requirments of 38 
C.F.R. § 4.85(a) have been met, are compatible with the 
results of the May 2005 VA audiological evaluation discussed 
below.

In May 2005, the veteran was afforded a formal VA 
Compensation and Pension (C&P) audiological evaluation, which 
revealed pure tone threshold levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
70
65
70
LEFT
100
105
85
90

Pure tone threshold levels averaged 69 decibels for the right 
ear and 95 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in his 
right ear and 66 percent in his left ear.  The veteran's 
bilateral hearing disability meets the criteria of an 
exceptional pattern of hearing loss pursuant to 38 C.F.R. § 
4.86(a).  So the disability must be evaluated under Table VI 
or VIa, whichever results in the higher numeral.

Under Table VI, the examination results correspond to 
category III for the right ear and category VIII for the left 
ear.  Pursuant to Table VII, the corresponding disability 
rating is 20 percent.  However, under Table VIa contained in 
Diagnostic Code 6100, the average pure tone thresholds for 
the right ear demonstrated during the May 2005 VA examination 
correspond to category V, and the scores for the left ear 
correspond to category IX.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
rating of 40 percent.  Additionally, an exceptional pattern 
of hearing loss, which would warrant evaluation under 38 
C.F.R. § 4.86(b), is not shown.  Accordingly, the Board 
concludes that the criteria for an increased disability 
rating for bilateral hearing loss are not met.

Finally, the Board finds that this matter need not be 
remanded to have the RO refer the veteran's claim to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  The 
Board notes the above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
bilateral hearing loss reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of an 
increased evaluation on an extraschedular basis, and indeed, 
neither the veteran nor his representative have identified 
any exceptional or unusual disability factors.  See 38 C.F.R. 
§ 3.321.  In this regard, the Board observes that there is no 
showing the disability results in marked interference with 
employment.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United 
States Court of Appeals for Veterans Claims (Court), noted 
that VA had revised its hearing examination worksheets to 
include the effect of the veteran's hearing loss disability 
on occupational functioning and daily activities.  See 
Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 
38 C.F.R. § 4.10.  The Court also noted, however, that even 
if an audiologist's description of the functional effects of 
the veteran's hearing disability was somehow defective, the 
veteran bears the burden of demonstrating any prejudice 
caused b a deficiency in the examination.

In this case, the May 2005 C&P examination was conducted 
before the examination worksheets were revised to include the 
effects of hearing loss disability on occupational 
functioning and daily life.  The veteran, as a lay person, is 
nevertheless competent to submit evidence of how the hearing 
loss affects his everyday life.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994)(finding that lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  The examiner did not include information in the 
report of the May 2005 C&P examination concerning how the 
veteran's hearing loss affects his daily functioning.  
However, the evidence does not show that the veteran's 
difficulty hearing has resulted in marked interference with 
employment nor has the veteran demonstrated any prejudice 
caused by a deficiency in the examination.

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for his service-
connected hearing loss, the benefit-of-the-doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II. Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  The notice should 
be provided to a claimant before the initial RO decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An initial letter 
from the RO dated April 2005, which predated the May 2005 
decision on appeal, informed the veteran of the type of 
evidence needed to substantiate his claim for an increased 
rating as well as an explanation of what evidence the veteran 
was to provide to VA in support of his claim and what 
evidence VA would attempt to obtain on his behalf.  The 
letter explicitly asked that the veteran provide any evidence 
in his possession that pertains to the claim, as per § 
3.159(b)(1).

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Since service 
connection has been granted for bilateral hearing loss, the 
first three Dingess elements were substantiated prior to the 
appeal, and further notice was not required.  The veteran's 
claim is for an increased rating so only the type of evidence 
necessary to establish a disability rating and effective date 
for the disability are relevant to his claim.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for an 
increased rating in April 2005, and he was provided, via a 
March 2006 letter from the RO, with specific notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The case was not transferred to the 
Board until November 2006 so the veteran had ample time to 
submit additional evidence to the RO in response to that 
letter, however, he did not do so.  As the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating, any questions as to 
the effective date to be assigned are rendered moot.

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions and the communications provided 
to the veteran by the VA over the course of this appeal, he 
is found to be reasonably expected to understand from the 
notices provided what was needed.  In that regard, it is 
noted that the veteran has submitted medical evidence in the 
form of an audiological examination dated September 2004.  
Accordingly, he had actual knowledge that medical evidence 
showing an increase in severity was required.

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and all relevant post-service records of VA 
and private care that have been identified or indicated by 
the veteran.  The Board notes that the veteran has identified 
Drs. J.M. and D.C. as providing treatment for his ear 
conditions and that the records of these physicians have not 
be associated with the claims folder.  However, the veteran, 
in a statement dated May 2005, indicates that these 
physicians were treating him for an ear ache and not hearing 
loss.  The Board, therefore, finds these records are not 
relevant to the current appeal and there is no need to obtain 
them.  Additionally, the veteran was afforded a VA 
examination in May 2005.  In light of the above, the Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 


Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

A rating in excess of 40 percent disabling for bilateral 
hearing loss is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


